 

Exhibit 10.12

 



Hydra Industries Acquisition Corp.

3 Columbus Circle, 16th Floor

New York, NY 10019

October 24, 2014

MIHI LLC

125 West 55th Street

New York, NY 10019

 



  Re: Contingent Forward Purchase Contract





 

Ladies and Gentlemen:

 



We are pleased to accept the offer MIHI LLC (the “Subscriber” or “you”) has made
to purchase an aggregate of (i) 2,000,000 units (the “Units”) of Hydra
Industries Acquisition Corp., a Delaware corporation (the “Company”), each Unit
comprising one share of Common Stock of the Company, par value $0.0001 per share
(“Common Stock” or “Share”), one right to receive one-tenth (1/10) of a Share
(“Right”) and one warrant to purchase one-half of one Share (“Warrant”) and (ii)
500,000 Shares (the “Founder Shares”), for an aggregate purchase price of
$20,004,347.83. The Units, Shares, Rights, Warrants and Founder Shares,
collectively, are hereinafter referred to as the “Securities”. Each holder of
Rights will receive one-tenth (1/10) of a Share per Right upon consummation of
the Company’s initial business combination (the “Business Combination”). For
example, if Subscriber holds ten Rights, Subscriber would receive one share of
Common Stock upon consummation of the Business Combination pursuant to the ten
Rights. Each Warrant is exercisable to purchase one-half of one Share at an
exercise price of $5.75 per half Share during the period commencing on the later
of (i) twelve (12) months from the date of the closing of the Company’s initial
public offering of units, each comprising one share of Common Stock, one Warrant
and one Right (the “IPO”) and (ii) thirty (30) days following the consummation
of the Business Combination and expiring on the fifth anniversary of the
consummation of the Business Combination. Warrants must be exercised for one
whole share of Common Stock. For example, if Subscriber holds two Warrants, such
Warrants will be exercisable for one share of Common Stock at a price of $11.50
per share. No fractional shares of Common Stock will be issued upon exercise of
the Warrants. If, upon exercise of the Warrants, a holder would be entitled to
receive a fractional interest in a Share, we will, upon exercise, round down to
the nearest whole number the number of shares of Common Stock to be issued to
the warrant holder. The terms (this “Agreement”) on which the Company is willing
to sell the Securities to the Subscriber, and the Company and the Subscriber’s
agreements regarding such Securities, are as follows:

 

1. Purchase of the Securities. For the sum of $20,004,347.83 (the “Purchase
Price”), the Company agrees to sell the Securities to the Subscriber, and the
Subscriber hereby agrees to purchase the Securities from the Company, subject to
the terms and subject to the conditions set forth in this Agreement.

 

2. Representations, Warranties and Agreements.

 

 

2.1 Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Securities to the Subscriber, the Subscriber hereby
represents and warrants to the Company and agrees with the Company as follows:

 

 

 



 

2.1.1 No Government Recommendation or Approval. The Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Securities.

 

 

2.1.2 No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Subscriber of the transactions contemplated hereby
do not violate, conflict with or constitute a default under (i) the formation
and governing documents of the Subscriber, (ii) any agreement, indenture or
instrument to which the Subscriber is a party, (iii) any law, statute, rule or
regulation to which the Subscriber is subject, or (iv) any agreement, order,
judgment or decree to which the Subscriber is subject.

 

 

2.1.3 Organization and Authority. The Subscriber is a Delaware limited liability
company, validly existing and in good standing under the laws of Delaware and
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement. Upon execution and delivery by you,
this Agreement is a legal, valid and binding agreement of Subscriber,
enforceable against Subscriber in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

 

2.1.4 Experience, Financial Capability and Suitability. Subscriber is: (i)
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Securities and (ii) able to bear the economic
risk of its investment in the Securities for an indefinite period of time
because the Securities have not been registered under the Securities Act (as
defined below) and therefore cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available.
Subscriber is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its own interests. Subscriber must
bear the economic risk of this investment until the Securities are sold pursuant
to: (i) an effective registration statement under the Securities Act or (ii) an
exemption from registration available with respect to such sale. Subscriber is
able to bear the economic risks of an investment in the Securities and to afford
a complete loss of Subscriber’s investment in the Securities.

 

 

2.1.5 Access to Information; Independent Investigation. Prior to the execution
of this Agreement, the Subscriber has had the opportunity to ask questions of
and receive answers from representatives of the Company concerning an investment
in the Company, as well as the finances, operations, business and prospects of
the Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, Subscriber has relied solely on Subscriber’s own knowledge and
understanding of the Company and its business based upon Subscriber’s own due
diligence investigation and the information furnished pursuant to this
paragraph. Subscriber understands that no person has been authorized to give any
information or to make any representations which were not furnished pursuant to
this Section 2 and Subscriber has not relied on any other representations or
information in making its investment decision, whether written or oral, relating
to the Company, its operations and/or its prospects.

 

2

 





 

2.1.6 Regulation D Offering. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”) and acknowledges the
sale contemplated hereby is being made in reliance on a private placement
exemption to “accredited investors” within the meaning of Section 501(a) of
Regulation D under the Securities Act or similar exemptions under state law.

 



2.1.7 Investment Purposes. The Subscriber is purchasing the Securities solely
for investment purposes, for the Subscriber’s own account and not for the
account or benefit of any other person, and not with a view towards the
distribution or dissemination thereof. The Subscriber did not decide to enter
into this Agreement as a result of any general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.

 



2.1.8 Restrictions on Transfer; Shell Company. Subscriber understands the
Securities are being offered in a transaction not involving a public offering
within the meaning of the Securities Act. Subscriber understands the Securities
will be “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and Subscriber understands that any certificates representing the
Securities will contain a legend in respect of such restrictions. If in the
future the Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only pursuant to: (i) registration under the Securities Act, or (ii)
an available exemption from registration. Subscriber agrees that if any transfer
of its Securities or any interest therein is proposed to be made, as a condition
precedent to any such transfer, Subscriber may be required to deliver to the
Company an opinion of counsel satisfactory to the Company. Absent registration
or an exemption, the Subscriber agrees not to resell the Securities. Subscriber
further acknowledges that because the Company is a shell company, Rule 144 may
not be available to the Subscriber for the resale of the Securities until one
(1) year following consummation of the Business Combination, despite technical
compliance with the requirements of Rule 144 and the release or waiver of any
contractual transfer restrictions.

 



2.1.9 No Governmental Consents. No governmental, administrative or other third
party consents or approvals are required, necessary or appropriate on the part
of Subscriber in connection with the transactions contemplated by this
Agreement, other than the filing of a Form D with the Securities and Exchange
Commission and such state Blue Sky, FINRA and NASDAQ consents and approvals as
may be required.

 



2.2 Company’s Representations, Warranties and Agreements. To induce the
Subscriber to purchase the Securities, the Company hereby represents and
warrants to the Subscriber and agrees with the Subscriber as follows:



 

2.2.1 Organization and Corporate Power. The Company is a Delaware corporation
and is qualified to do business in every jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on the
financial condition, operating results or assets of the Company. The Company
possesses all requisite corporate power and authority necessary to carry out the
transactions contemplated by this Agreement.

 



2.2.2 No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the Certificate of
Incorporation or Bylaws of the Company, (ii) any agreement, indenture or
instrument to which the Company is a party or (iii) any law, statute, rule or
regulation to which the Company is subject, or (iv) any agreement, order,
judgment or decree to which the Company is subject.

 



3

 



 

2.2.3 Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Securities will be duly and validly issued,
fully paid and non-assessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof the Subscriber will have or receive good title to
the Securities, free and clear of all liens, claims and encumbrances of any
kind, other than (a) transfer restrictions under federal and state securities
laws, and (b) liens, claims or encumbrances imposed due to the actions of the
Subscriber. The Company will reserve sufficient Shares to permit full exercise
of the Warrants.

 



2.2.4 No Adverse Actions. There are no actions, suits, investigations or
proceedings pending, threatened against or affecting the Company which: (i) seek
to restrain, enjoin, prevent the consummation of or otherwise affect the
transactions contemplated by this Agreement or (ii) question the validity or
legality of any transactions or seeks to recover damages or to obtain other
relief in connection with any transactions.

 



2.2.5 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the Securities, the performance of all
obligations of the Company required pursuant thereto, and the authorization,
issuance (or reservation for issuance) of the Securities, has been taken. This
Agreement constitutes and, when issued, the Units, Rights and Warrants will
constitute, valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.

 



2.2.6 Capitalization. The authorized capital stock of the Company on the date
hereof, consists of 29,000,000 shares of Common Stock, 2,300,000 shares of which
are issued and outstanding, and 1,000,000 shares of preferred stock, no shares
of which are issued and outstanding. All issued and outstanding shares of the
Company’s Common Stock (a) have been duly authorized and validly issued, and (b)
are fully paid and non-assessable. The rights, preferences, privileges and
restrictions of the Common Stock are as stated in the Certificate of
Incorporation currently on file with the Delaware Secretary of State. There are
no outstanding rights, options, warrants, preemptive rights, rights of first
refusal or similar rights for the purchase or acquisition from the Company of
any securities of the Company.

 

3. Settlement Date and Delivery.

 



3.1 Closing. The settlement of the contingent forward purchase contract for the
purchase and sale of the Securities hereunder (the “Closing”) shall be held at
the same date and time as the closing of the Business Combination (the date of
the Closing being referred to as the “Closing Date”). At the Closing, the
Company will issue to the Subscriber the Units (which includes 2,000,000 Rights
which will at the Closing be concurrently exchanged for 200,000 shares of Common
Stock) and the Founder Shares, each registered in the name of the Subscriber,
against delivery of the aggregate purchase price of $20,004,347.83 in cash via a
wire to an account specified in writing by the Company no later than five (5)
business days prior to the Closing.

 

4

 



 

3.2 Conditions to Closing of the Company.

 



The Company’s obligations to sell and issue the Securities at the Closing are
subject to the fulfillment of the following conditions:

 



3.2.1 Representations. The representations made by the Subscriber in Section 2
of this Agreement shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the applicable Closing
Date.



 

3.2.2 Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.



 

3.3 Conditions to Closing of the Subscriber.



 

The Subscriber’s obligation to purchase the Securities at the Closing is subject
to the fulfillment on or prior to the Closing Date of each of the following
conditions:



 

3.3.1 Representations and Warranties Correct. The representations and warranties
made by the Company in Section 2 hereof shall be true and correct in all
material respects when made and shall be true and correct in all material
respects on and as of the Closing Date (unless they specifically speak as of
another date in which case they shall be true and correct in all material
respects as of such date) with the same force and effect as if they had been
made on and as of said date.

 



3.3.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

 



3.3.3 Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.

 



3.3.4 Subscriber Consent. The Subscriber shall have given written consent (in
its capacity as a party to this agreement and not as a director or existing
stockholder), which may be given by e-mail, to the Business Combination (which
it may withhold at its sole discretion) which shall be withheld or granted no
later than 48 hours after receipt of notification that the Board of the Company
has met and agreed to enter into a definitive acquisition agreement for the
Business Combination. The Business Combination shall be consummated concurrently
with the Closing but only on substantially the terms approved by the Subscriber
without any waiver of any failure to satisfy a condition to close the Business
Combination, except for waivers of satisfying conditions to close the Business
Combination the failure of which, in the aggregate, are immaterial.



 

3.3.5 Ancillary Documents. The Company and Subscriber shall have entered into a
registration rights agreement as described in Section 5.5, an agreement among
sponsors, and an insider letter each in the last form previously provided to the
Subscriber. The Company and Macquarie Capital (USA) Inc. shall have entered into
a right of first refusal for the provision of investment banking services.

 



5

 

 



3.3.6 IPO Closing. The Company shall have consummated an IPO raising at least
$75 million in gross proceeds.

 

4. Terms of the Units, Rights and Warrants.

 



4.1 The Rights will be substantially identical to the Rights to be included in
the units offered in the IPO as set forth in the Rights Agreement to be entered
into with Continental Stock Transfer and Trust Company at or prior to the IPO
(the “Rights Agreement”).



 

4.2 The Warrants will be substantially identical to the Warrants to be included
in the units offered in the IPO as set forth in the Warrant Agreement to be
entered into with Continental Stock Transfer and Trust Company at or prior to
the IPO (the “Warrant Agreement”), except that the Warrants: (i) will be
non-redeemable so long as they are held by the initial holder thereof (or any of
its permitted transferees), and (ii) are exercisable on a “cashless” basis if
held by Subscriber or its permitted transferees.

 



4.3 The Units and their component parts will be substantially identical to the
units to be offered in the IPO except that the Units and component parts are
being purchased pursuant to an exemption from the registration requirements of
the Securities Act and will become freely tradable only after they are
registered pursuant to the Registration Rights Agreement to be signed on or
before the date of the Company’s registration statement to be filed in
connection with the IPO, as amended at the time it becomes effective (the
“Registration Statement”).

 

5. Restrictions on Transfer.



 

5.1 Securities Law Restrictions. In addition to any restrictions to be contained
in that certain letter agreement (commonly known as an “Insider Letter”) dated
as of the closing of the IPO by and between Subscriber and the Company and
subject to the exceptions contained in Section 9(a) thereof, Subscriber agrees
not to, except to an affiliate of the Subscriber, sell, transfer, pledge,
hypothecate or otherwise dispose of all or any part of the Securities unless,
prior thereto (a) a registration statement on the appropriate form under the
Securities Act and applicable state securities laws with respect to the
Securities proposed to be transferred shall then be effective or (b) the Company
has received an opinion from counsel reasonably satisfactory to the Company,
that such registration is not required because such transaction is exempt from
registration under the Securities Act and the rules promulgated by the
Securities and Exchange Commission thereunder and with all applicable state
securities laws.

 



5.2 Lock up. Subscriber acknowledges that the Founder Shares and the shares of
Common Stock underlying the Rights included in the Units will be subject to lock
up provisions (the “Lock up”) contained in the Insider Letter. Pursuant to the
Insider Letter and subject to the exceptions contained therein, Subscriber will
agree not to, except to an affiliate of the Subscriber, sell, transfer, pledge,
hypothecate or otherwise dispose of all or any part of the Founder Shares and
the shares of Common Stock underlying the Rights included in the Units until the
earlier to occur of: (a) one year after the completion of a Business Combination
or (b) the date following the completion of a Business Combination on which the
Company completes a liquidation, merger, stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property.
Notwithstanding the foregoing, in the event Subscriber withholds consent to
consummate a Business Combination because of regulatory reasons or the Business
Combination involves a competitor to Subscriber, its affiliates, or an entity in
which Subscriber or an affiliate has an equity interest, then Subscriber shall
be permitted to sell or transfer its Founder Shares and warrants pursuant to
Section 3 of that certain Agreement Among Sponsors, dated as of the date hereof,
by and among the Subscriber, the Company, Hydra Industries Sponsor LLC and A.
Lorne Weil. Notwithstanding the foregoing, if the last sale price of the Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30 trading day period commencing at least 150 days after the
Business Combination, the Founder Shares will be released from the Lock up.

 



6

 

 



5.3 Restrictive Legends. All certificates representing the Securities shall have
endorsed thereon legends substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THE COMPANY, IS AVAILABLE.”

 

All certificates representing the Common Stock shall have endorsed thereon
legends substantially as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP SET
FORTH IN AN AGREEMENT DATED OCTOBER 24, 2014 BETWEEN THE COMPANY AND THE
SUBSCRIBER AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED DURING THE TERM OF THE LOCKUP EXCEPT PURSUANT TO ITS TERMS.”



 

5.4 Additional Units or Substituted Securities. In the event of the declaration
of a share dividend, the declaration of an extraordinary dividend payable in a
form other than Common Stock, a spin-off, a share split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding Common Stock without receipt of consideration (other than
those occurring at the time of the IPO in connection with a change in the size
of the offering), any new, substituted or additional securities or other
property which are by reason of such transaction distributed with respect to any
Securities subject to this Section 5.4 or into which such Securities thereby
become convertible shall immediately be subject to this Section 5.4 and
Section 3. Appropriate adjustments to reflect the distribution of such
securities or property shall be made to the number and/or class of Securities
subject to this Section 5.4 and Section 3. The Securities shall not be subject
to forfeiture upon failure of the underwriters to exercise their over-allotment
option in the IPO.

 



5.5 Registration Rights. Subscriber acknowledges that the Securities and the
shares of Common Stock underlying the Rights are being purchased pursuant to an
exemption from the registration requirements of the Securities Act and will
become freely tradable only after certain conditions are met or they are
registered pursuant to a Registration Rights Agreement to be entered into with
the Company prior to the closing of the IPO which shall be on the same terms as
such registration rights granted to Hydra Industries Sponsor LLC.

 



7

 

 

6. Other Agreements.

 



6.1 Further Assurances. Each of the Company and Subscriber agrees to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.



 

6.2 Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.



 

6.3 Entire Agreement. This Agreement, together with that certain Insider Letter
to be entered into between Subscriber and the Company, substantially in the form
to be filed as an exhibit to the Registration Statement, embodies the entire
agreement and understanding between the Subscriber and the Company with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 



6.4 Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by all parties hereto.

 



6.5 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.



 

6.6 Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party, except to an affiliate of the Subscriber.



 

6.7 Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

 



6.8 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of New
York applicable to contracts wholly performed within the borders of such state,
without giving effect to the conflict of law principles thereof.

 



8

 



 

6.9 Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.



 

6.10 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.



 

6.11 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.

 



6.12 No Broker or Finder. Each of the parties hereto represents and warrants to
the other that no broker, finder or other financial consultant has acted on its
behalf in connection with this Agreement or the transactions contemplated hereby
in such a way as to create any liability on the other. Each of the parties
hereto agrees to indemnify and save the other harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.

 



6.13 Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.



 

6.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.



 



9

 

 

6.15 Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties hereto intend that each representation, warranty, and covenant contained
herein will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.



 

6.16 Mutual Drafting. This Agreement is the joint product of the Subscriber and
the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

7. Tender or Redemption of Shares. The Subscriber agrees not to tender any
Shares in connection with a tender or redemption offer presented to the
Company’s stockholders in connection with the Business Combination.

 

8. Indemnification. Each party shall indemnify the other against any loss, cost
or damages (including reasonable attorney’s fees and expenses) incurred as a
result of such party’s breach of any representation, warranty, covenant or
agreement in this Agreement.

 

[Signature Page Follows]

 

10

 



 

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.

 





  Very truly yours,         HYDRA INDUSTRIES Acquisition CORP.         By: 
/s/A. Lorne Weil   Name:   A. Lorne Weil   Title:   Chairman and Chief Executive
Officer



 

Accepted and agreed this 24th day of October, 2014.

 

MIHI LLC,

a Delaware limited liability company

 



By:    /s/Duncan Murdoch   Name:   Duncan Murdoch   Title:    Vice President  



 

 



By:     /s/Drew Reid   Name:   Drew Reid   Title:    Authorized Signatory  



 



11

 